Exhibit 10.5
(FIDELITY LOGO) [c81683c8168301.gif]
ADDITIONAL AND/OR AMENDMENT TO ESCROW INSTRUCTIONS

     
To:
  Fidelity National Title Company
Date:
  February 18, 2009
Escrow No:
  52 1434-CL
Property Address:
  17590 Foothill Boulevard, Fontana , CA 92335

The instructions in this escrow are hereby modified, amended and/or supplemented
in the following particulars only:
SALES PRICE: The sales price is hereby amended to be $1,900,000.00. Escrow
holder is authorized and instructed to adjust the Documentary Transfer Tax
accordingly.
COMMISSION: The commission due NAI Capital and Lee and Associates shall remain
the same. Escrow holder is authorized and instructed to pay an additional
commission to Scripps Realty Advisors in the amount of $50,000.00 from the
seller’s proceeds at the close of escrow.
All other terms and conditions remain the same.
Fontana Medical Plaza, LLC

         
By:
  /s/ Kenneth W. Elsberry
 
   

               
 
Hovic Perian
     
 
Rima Perian    

 

